significant index no third party contact participant tax_exempt_and_government_entities_division - department of the treasury internal_revenue_service washington d c a uo apr t ‘ bp ‘ f al e in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended december has been denied the information furnished indicates that the plan was funded as of january and that the pbgc has formally been notified of the plan’s insolvency the information furnished failed to demonstrate that application of the minimum_funding_standard would be adverse to the interests of the participants in the aggregate and a denial of the request was proposed you were informed of our tentative denial and were offered a conference of right by letter dated february you were given days to have a conference concerning our proposed denial the 21-day period stated in our letter has passed you have not communicated with us to arrange a conference therefore our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions on this ruling letter please contact sincerely yours carol gold director employee_plans
